10
11
12
13
14
15
16
17

18,

19

20

21

22

23

24

25:

26

27°

2R

Case 8:20-cr-00034-JLS Document 1 Filed 02/26/20 Page 1of3 Page ID #:1

 

 

UNITED STATES DISTRICT COURT .
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

UNITED STATES OF AMERICA, No. SAG Re 0 - 0 00 3 4- Jy
Plaintiff, INFORMATION
ve sO [18 U.S.C. § 371: Conspiracy]

MICHAEL HUNG LEE,

Defendant.

 

 

 

 

The United States Attorney charges:

[18 U.S.C. § 371]

A. INTRODUCTORY ALLEGATION -

 

1. From 2014 through 2018, defendant MICHAEL HUNG LEE
owned and operated a tax preparation service located in Garden
Grove, California. During that time, defendant UE was an
enrolled agent with ‘the Internal Revenue Service.

B. THE OBJECT OF THE CONSPIRACY

 

2. Beginning in or around 2014 and continuing to in or
around March. 2018, in Orange County, within the Central District

of. California, and elsewhere, defendant LEE and A.V., a tax

a

 

5

 
10

Ll

12

13
14
15
16

17

18.

19

20

210

22

23

24 -

25
26
27

?R

 

 

Case 8:20-cr-00034-JLS Document 1 Filed 02/26/20 Page 2of3 Page ID #:2

preparer working for defendant, LEE, together with others known
and unknown to the United States Attorney, conspired with each
other to knowingly and intentionally commit an offense against
the United States, naniely, the aiding and assisting in the
preparation of a fraudulent tax return, in violation of Title
26, United States Code, Section 7206(2).

Cc. THE MANNER AND MEANS OF THE CONSPIRACY

 

3. The object of the conspiracy was carried out, and to be

carried out, in substance, as follows:

a. While preparing taxpayer-clients’ federal tax
returns for filing with the Internal Revenue Service (“IRS”) ,
defendant LEE, at times with A.V.,. willfully claimed false
deductions for his taxpayer-clients, in some instances without
their knowledge or consent, in order to reduce their tax
liability to the ‘IRS. |

© be Defendant LEE and A.V. then filed the

fraudulently prepared tax returns on behalf of their taxpayer-

clients with the IRS.

ce. From this conspiracy, defendant: LEE caused

approximately $4,917,035.76 in tax loss to the IRS,
D. OVERT ACT |

A, On or about April 4, 2014, in furtherance of the
conspiracy and to accomplish its object, defendant LEE and A.V.,
together with others known and unknown.,to’ the United States |
Attorney, committed and willfully caused others to commit an.
overt. act within the Central District of California, namely,

defendant LEE willfully aided and assisted in, and procured,
2

 
10

11

12

13

14 |

15
Lo
17
18
19

20

21

22
23
24

29

26

27

PR

 

 

Case 8:20-cr-00034-JLS Document1 Filed 02/26/20 Page 30f3 Page |ID#:3 .

counseled, and advised the preparation and presentation to the
IRS, of U.S. Individual Income Tax Return, Form 1040, for the
tax year 2013 and in the name of taxpayer K.W., which return was
false and fraudulent as to a material matter, in that the tax
return falsely claimed a refund, based, in part, upon a false
Schedule D loss deduction, whereas, as defendant LEE then knew,

K.W. was not entitled to claim such deduction.

NICOLA T. HANNA
United States Attorney

Sao 4. Gactinge
Deputy hve, Gri pont
“BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

) Division Fars

BENJAMIN Re BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

JENNIFER L. WAIER .
Assistant United States Attorney
Deputy Chief, Santa Ana Branch Office

 
